 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     ADVANCED WEIGHT LOSS SURGICAL               Case No. 8:18-cv-01157-AG (JCx)
11   ASSOCIATES, INC. a California
     corporation; MINIMALLY INVASIVE
12   SURGICAL ASSOCIATES, INC., a                STIPULATED PROTECTIVE
     California corporation; THE ADVANCED        ORDER
13   SURGICAL INSTITUTE, LLC, a
     California limited liability company; THE
14   ADVANCED SURGICAL INSTITUTE OF              Complaint Filed: May 9, 2018
     RANCHO CUCAMONGA, LLC, a
15   California limited liability company,
16                    Plaintiffs,
17        v.
18   UNITED HEALTHCARE SERVICES,
     INC., a Minnesota corporation dba UNITED
19   HEALTHCARE STUDENT RESOURCES;
     SAUDI ARABIAN CULTURAL
20   MISSION, a specialized agency of the
     government of Saudi Arabia; and Does 1
21   through 10 inclusive,
22                    Defendants.
23
24
25
26
27
28
                                                                        8:18-CV-01157-AG (JCx)
                                                             STIPULATED PROTECTIVE ORDER
 1         1.     PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production
 3   of confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
 6   to enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to discovery
 8   and that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Proposed Protective Order does not entitle them to file
12   confidential information under seal; Local Rule 79-5 sets forth the procedures that
13   must be followed and the standards that will be applied when a party seeks permission
14   from the court to file material under seal.
15         Based upon the Stipulation of the parties and pursuant to Rule 26(c) of the
16   Federal Rules of Civil Procedure, IT IS HEREBY ORDERED that:
17         2.     DEFINITIONS
18         2.1    Challenging Party: a Party or Non-Party that challenges the designation
19   of information or items under this Order.
20         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored or maintained) or tangible things that qualify for protection
22   under Federal Rule of Civil Procedure 26(c), including but not limited to patient
23   records and data, claim files, non-public financial records and data, employee or
24   personnel files, customer or client lists, confidential contracts, other healthcare-related
25   information protected by The Health Insurance Portability and Accountability Act of
26   1996, and all other information that the party in good faith believes will, if disclosed,
27   cause harm to the Producing Party’s competitive position.
28
                                                                                 8:18-CV-01157-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                   1
 1          2.3    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 2   Items: subset of information (regardless of how it is generated, stored or maintained)
 3   or tangible things that qualify for protection under Federal Rule of Civil Procedure
 4   26(c) subject to limited disclosure as set forth in Paragraph 7.3, that will, if disclosed,
 5   cause substantial competitive and economic harm to the Producing Party. This
 6   includes, but is not limited to, trade secrets, United’s proprietary claims-review and
 7   audit processes, and all other non-public, proprietary financial, regulatory, or strategic
 8   information and data, to the extent that any of these categories of information or
 9   tangible things will, if disclosed, cause substantial competitive and economic harm to
10   the Producing Party.
11          2.4    Counsel (without qualifier): Outside Counsel and House Counsel (as well
12   as their support staff).
13          2.5    Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
16          2.5    Disclosure or Discovery Material: all items or information, regardless of
17   the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are provided,
19   produced or generated in relation to the claims and disputes in this matter or in
20   disclosures or responses to discovery in this matter.
21          2.6    Expert: a person with specialized knowledge or experience in a
22   matter pertinent to the litigation who has been retained by a Party or its counsel to
23   serve as an expert witness or as a consultant in this action.
24          2.7    House Counsel: attorneys who are employees of a party to this
25   action. House Counsel does not include Outside Counsel or any other
26   outside counsel.
27          2.8    Non-Party: any natural person, partnership, corporation, association, or
28   other legal entity not named as a Party to this action.
                                                                                  8:18-CV-01157-AG (JCx)
                                                                       STIPULATED PROTECTIVE ORDER
                                                2
 1          2.9     Outside Counsel: attorneys who are not employees of a party to this
 2   action but are retained to represent or advise a party to this action and have appeared
 3   in this action on behalf of that party or are affiliated with a law firm which has
 4   appeared on behalf of that party or who are providing a party with consultation as to
 5   this matter.
 6          2.10 Party: any party to this action, including all of its officers, directors,
 7   employees, consultants, retained experts, and Outside Counsel (and their support
 8   staffs).
 9          2.11 Producing Party: a Party or Non-Party that produces Disclosure or
10   Discovery Material in this action.
11          2.12 Professional Vendors: persons or entities that provide litigation support
12   services (e.g., photocopying, videotaping, translating, preparing exhibits or
13   demonstrations, and organizing, storing, or retrieving data in any form or medium)
14   and their employees and subcontractors.
15          2.13    Protected Material: any Disclosure or Discovery Material that is
16   designated as “CONFIDENTIAL” or CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY.”
18          2.14 Receiving Party: a Party that receives Disclosure or Discovery
19   Material from a Producing Party.
20          2.15 United: United Healthcare Services, Inc. and its affiliated companies.
21          3.      SCOPE
22          The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also any and all copies, excerpts, or
24   compilations of Protected Material. However, the protections conferred by this
25   Stipulation and Order do not cover the following information: (a) any information that
26   is in the public domain at the time of disclosure to a Receiving Party or becomes part
27   of the public domain after its disclosure to a Receiving Party as a result of publication
28   not involving a violation of this Order, including becoming part of the public record
                                                                                  8:18-CV-01157-AG (JCx)
                                                                       STIPULATED PROTECTIVE ORDER
                                                 3
 1   through trial or otherwise; and (b) any information known to the Receiving Party prior
 2   to the disclosure or obtained by the Receiving Party after the disclosure from a source
 3   who obtained the information lawfully and under no obligation of confidentiality to
 4   the Designating Party. Any use of Protected Material at trial shall be governed by a
 5   separate agreement or order.
 6         4.     DURATION
 7         Even after final disposition of this litigation, the confidentiality obligations
 8   imposed by this Order shall remain in effect until a Designating Party agrees
 9   otherwise in writing or a court order otherwise directs. Final disposition shall be
10   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
11   without prejudice; and (2) final judgment herein after the completion and exhaustion
12   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
13   limits for filing any motions or applications for extension of time pursuant to
14   applicable law.
15         5.     DESIGNATING PROTECTED MATERIAL
16         5.1    Exercise of Restraint and Care in Designating Material for Protection.
17         Each Party or Non-Party that designates information or items for protection
18   under this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards.
20         If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the mistaken designation.
23         5.2    Manner and Timing of Designations.
24         Except as otherwise provided in this Order (see, e.g., second paragraph of
25   Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
26   Material that qualifies for protection under this Order must be clearly so designated
27   before the material is disclosed or produced. Designation in conformity with this
28   Order requires:
                                                                                 8:18-CV-01157-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                  4
 1                (a) for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial
 3   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
 4   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
 5   protected material. If only a portion or portions of the material on a page qualifies for
 6   protection, the Producing Party also must clearly identify the protected portion(s)
 7   (e.g., by making appropriate markings in the margins).
 8                (b) for testimony given in a deposition, confidentiality designations shall
 9   be made either on the record or by written notice to the other party within 14 days of
10   receipt of the transcript. Unless otherwise agreed, depositions shall be treated as
11   “Confidential” during the 14-day period following receipt of the transcript. The
12   deposition of any witness (or any portion of such deposition) that encompasses
13   Confidential information shall be taken only in the presence of persons who are
14   qualified to have access to such information.
15                (c) for information produced in some form other than documentary and
16   for any other tangible items, that the Producing Party affix in a prominent place on the
17   exterior of the container or containers in which the information or item is stored the
18   legend “CONFIDENTIAL” or CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
19   If only a portion or portions of the information or item warrant protection, the
20   Producing Party, to the extent practicable, shall identify the protected portion(s).
21         5.3    Inadvertent Failures to Designate.
22         If timely corrected, an inadvertent failure to designate qualified information or
23   items does not, standing alone, waive the Designating Party’s right to secure
24   protection under this Order for such material. Upon timely correction of a
25   designation, the Receiving Party must make reasonable efforts to assure that the
26   material is treated in accordance with the provisions of this Order.
27
28
                                                                                8:18-CV-01157-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                                5
 1         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         All challenges to confidentiality designations shall proceed under Local Rule
 3   37-1 through Local Rule 37-4.
 4         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5         7.1    Basic Principles.
 6         A Receiving Party may use Protected Material that is disclosed or produced by
 7   another Party or by a Non-Party in connection with this case only for prosecuting,
 8   defending, or attempting to settle this litigation or related litigation involving some or
 9   all of the parties hereto. Such Protected Material may be disclosed only to the
10   categories of persons and under the conditions described in this Order. When the
11   litigation has been terminated, a Receiving Party must comply with the provisions of
12   Section 13 below.
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2    Disclosure of “CONFIDENTIAL” Information or Items.
17         Unless otherwise ordered by the court or permitted in writing by the
18   Designating Party, a Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20         (a) the Receiving Party’s Outside Counsel in this action, as well as employees
21   of said Outside Counsel to whom it is reasonably necessary to disclose the
22   information for this litigation;
23         (b) the officers, directors, and employees (including House Counsel) of the
24   Receiving Party to whom disclosure is reasonably necessary for this litigation;
25         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
26   is reasonably necessary for this litigation and who have signed the “Acknowledgment
27   and Agreement to Be Bound” (Exhibit A);
28         (d) the court and its personnel;
                                                                                 8:18-CV-01157-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                6
 1         (e) court reporters and their staff, professional jury or trial consultants, mock
 2   jurors, licensed private investigators retained by Counsel, and Professional Vendors to
 3   whom disclosure is reasonably necessary for this litigation and who have signed the
 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5         (f) during their depositions, witnesses in the action to whom disclosure is
 6   reasonably necessary and who have signed the “Acknowledgment and Agreement to
 7   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 8   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
 9   reveal Protected Material must be separately bound by the court reporter and may not
10   be disclosed to anyone except as permitted under this Stipulated Protective Order.
11         (g) the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information.
13         7.3    Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
14                Information or Items.
15         Unless otherwise ordered by the court or permitted in writing by the
16   Designating Party, a Receiving Party may disclose any information or item designated
17   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
18         (a) the Receiving Party’s Outside Counsel in this action;
19         (b) United’s House Counsel in this action;
20         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
21   is reasonably necessary for this litigation and who have signed the “Acknowledgment
22   and Agreement to Be Bound” (Exhibit A);
23         (d) the court and its personnel;
24         (e) court reporters and their staff, professional jury or trial consultants, mock
25   jurors, licensed private investigators retained by Counsel, and Professional Vendors to
26   whom disclosure is reasonably necessary for this litigation and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28
                                                                                8:18-CV-01157-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                               7
 1         (f) during their depositions, witnesses in the action to whom disclosure is
 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to
 3   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 4   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
 5   reveal Protected Material must be separately bound by the court reporter and may not
 6   be disclosed to anyone except as permitted under this Stipulated Protective Order.
 7         (g) the author or recipient of a document containing the information or a
 8   custodian or other person who otherwise possessed or knew the information.
 9         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
10         PRODUCED
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information designated by an opposing or third party in
13   this Action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
14   ONLY,” that Party must:
15         (a) unless prohibited by a Court Order, or specifically prohibited by a statute or
16   regulation cited to the producing party by the requesting party, promptly notify in
17   writing the Designating Party. Such notification shall include a copy of the subpoena
18   or court order, unless prohibited by law;
19         (b) promptly notify in writing the party who caused the request, or subpoena, or
20   order to issue in the other litigation that some or all of the material covered by the
21   subpoena or order is subject to this Protective Order. Such notification shall include a
22   copy of this Stipulated Protective Order; and
23         (c) when applicable, as set forth in ¶ (a), cooperate with respect to all
24   reasonable procedures sought to be pursued by the Designating Party whose Protected
25   Material may be affected. However, the parties must follow the procedures set forth in
26   Federal Rule of Civil Procedure 45(d)(2) when asserting that subpoenaed or requested
27   information is subject to a privilege. The filing of a motion for a protective order does
28   not, by itself, stay compliance with a subpoena.
                                                                                 8:18-CV-01157-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                 8
 1         If the Designating Party timely seeks a protective order from a court of
 2   competent jurisdiction, the Party served with the subpoena or court order shall not
 3   produce any information designated in this action as “CONFIDENTIAL” before a
 4   determination by the court from which the subpoena or order issued, unless the Party
 5   has obtained the Designating Party's permission or as otherwise required by law or
 6   court order. The Designating Party shall bear the burden and expense of seeking
 7   protection in that court of its confidential material and nothing in these provisions
 8   should be construed as authorizing or encouraging a Receiving Party in this Action to
 9   disobey a lawful directive from another court.
10         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11         PRODUCED
12         9.1    The terms of this Order are applicable to information, documents and/or
13   tangible things produced by a Non-Party in this action, and designated as
14   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
15   information produced by Non-Parties, when so designated by the Non-Party upon
16   production or by any other Party pursuant to Section 9.2 below, is protected by the
17   remedies and relief provided by this Order. Nothing in these provisions should be
18   construed as prohibiting a Non-Party from seeking additional protections.
19         9.2    In the event that a Party is required, by a valid discovery request, to
20   produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23                (a) promptly notify in writing the Requesting Party and the Non-Party
24   that some or all of the information requested is subject to a confidentiality agreement
25   with a Non-Party;
26                (b) promptly provide the Non-Party with a copy of the Stipulated
27   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
28   specific description of the information requested; and
                                                                                8:18-CV-01157-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                               9
 1                  (c) make the information requested available for inspection by the Non-
 2   Party.
 3            If the Non-Party fails to object or seek a protective order from this Court within
 4   fourteen (14) days of receiving the notice and accompanying information, the
 5   Receiving Party may produce the Non-Party’s confidential information responsive to
 6   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
 7   Party shall not produce any information in its possession or control that is subject to
 8   the confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11            10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20            11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
21            OTHERWISE PROTECTED MATERIAL
22            In accordance with Federal Rule of Civil Procedure 26(b)(5)(B) and Federal
23   Rule of Evidence 502, any Party who inadvertently produces Discovery Material that
24   is privileged or otherwise immune from discovery shall, promptly upon discovery of
25   such inadvertent production, so advise the Producing Party and request that the
26   Discovery Materials be returned. The Receiving Party shall return, sequester, or
27   destroy such inadvertently produced Discovery Materials, including all copies, within
28   five (5) business days of receiving such a written request. The Party returning such
                                                                                  8:18-CV-01157-AG (JCx)
                                                                       STIPULATED PROTECTIVE ORDER
                                                 10
 1   inadvertently produced Discovery Materials may thereafter seek re-production of any
 2   such Discovery Materials pursuant to applicable law.
 3         12.    MISCELLANEOUS
 4         12.1 Right to Further Relief.
 5         Nothing in this Order abridges the right of any person to seek its modification
 6   by the court in the future.
 7         12.2 Right to Assert Other Objections.
 8         By stipulating to the entry of this Protective Order no Party waives any right it
 9   otherwise would have to object to disclosing or producing any information or item on
10   any ground not addressed in this Stipulated Protective Order. Similarly, no Party
11   waives any right to object on any ground to use in evidence of any of the material
12   covered by this Protective Order.
13         12.3 Filing Protected Material.
14         Without written permission from the Designating Party or a court order secured
15   after appropriate notice to all interested persons, a Party may not file in the public
16   record in this action any Protected Material. A Party that seeks to file under seal any
17   Protected Material must comply with Local Rule 79-5. Protected Material may only
18   be filed under seal pursuant to a court order authorizing the sealing of the specific
19   Protected Material at issue. Pursuant to Local Rule 79-5, a sealing order will issue
20   only upon a request establishing that the Protected Material at issue is privileged,
21   protectable as a trade secret, or otherwise entitled to protection under the law. If a
22   Receiving Party's request to file Protected Material under seal pursuant to Local Rule
23   79-5 is denied by the court, then the Receiving Party may file the information in the
24   public record unless otherwise instructed by the court.
25         13.    FINAL DISPOSITION
26         Within 60 days after the final disposition of this action, as defined in paragraph
27   4, each Receiving Party must return all Protected Material to the Producing Party or
28   destroy such material. As used in this subdivision, “all Protected Material” includes
                                                                                 8:18-CV-01157-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                11
 1   all copies, abstracts, compilations, summaries, and any other format reproducing or
 2   capturing any of the Protected Material. Whether the Protected Material is returned or
 3   destroyed, the Receiving Party must submit a written certification to the Producing
 4   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 5   deadline that (1) identifies (by category, where appropriate) all the Protected Material
 6   that was returned or destroyed and (2) affirms that the Receiving Party has not
 7   retained any copies, abstracts, compilations, summaries or any other format
 8   reproducing or capturing any of the Protected Material. Notwithstanding this
 9   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
10   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
11   deposition and trial exhibits, expert reports, attorney work product, and consultant and
12   expert work product, even if such materials contain Protected Material. Any such
13   archival copies that contain or constitute Protected Material remain subject to this
14   Protective Order as set forth in Section 4 (DURATION).
15         IT IS SO ORDERED.
16                                                                /s/
     Dated: November 19, 2018                       Hon. Jacqueline Chooljian
17
                                                    United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                                                                8:18-CV-01157-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                               12
 1                          EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
 4   I, ____________________________[print or type full name], of_______________
 5   [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issued by the
 7   United States District Court for the Central District of California on November 19,
 8   2018, in the case of Advanced Weight Loss Surgical Associates, Inc. et al. v.
 9   United Healthcare Services, Inc., et al. Case No. 8:18-cv-01157-AG (JCx).
10         I agree to comply with and to be bound by all the terms of this Stipulated
11   Protective Order and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment in the nature of contempt. I solemnly
13   promise that I will not disclose in any manner any information or item that is
14   subject to this Stipulated Protective Order to any person or entity except in strict
15   compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Stipulated Protective Order, even if such enforcement proceedings occur
19   after termination of this action.
20
21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: ______________________________
24   [printed name]
25   Signature: __________________________________
26   [signature]
27
28
                                                                                 8:18-CV-01157-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                13
